                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

POPSOCKETS LLC,
                  Plaintiff,
      v.                                                Case No. 17-cv-827-pp
CRAIG HUEFFNER, individually and
d/b/a ABSOLUTE MARKETING,
                  Defendant.

      ORDER APPROVING STIPULATION FOR CONSENT JUDGMENT
                (DKT. NO. 61) AND CLOSING CASE


      On July 12, 2019, the plaintiff filed a document titled “Consent

Judgment and Permanent Injunction,” which the court construes as a motion

to approve the parties’ agreement for the court to enter a consent judgment.

Dkt. No. 61. The motion stated that the parties had agreed to the court’s entry

of a judgment and permanent injunction on the terms the parties listed in the

motion; both parties signed the motion. Id.

      The court APPROVES the parties’ agreement as reflected in the motion.

Dkt. No. 61.

      The court FINDS that:

      Plaintiff PopSockets filed this complaint alleging that the defendant,

individually and doing business as Absolute Marketing, had infringed on U.S.

Patent No. 8,560,031 and U.S. Design Patent No. D777,022.

      PopSockets is the assignee and the sole and exclusive owner of all right,

title, and interest in and to U.S. Patent No. 8,560,031 and U.S. Design Patent

No. D777,022.

                                        1
The court ORDERS that:

1. The defendant is PERMANENTLY ENJOINED from contending in this

   case or any other proceeding that the defendant’s products (exemplary

   products are identified in Exhibits A and B, dkt. nos. 61-1, 61-2) or

   variations thereof, do not infringe the PopSockets Patents.

2. The defendant and his agents, servants, employers, attorneys and all

   those acting in privity, concert or participation with any of them ARE

   IMMEDIATELY AND PERMANENTLY ENJOINED from importing,

   making, using, selling, and/or offering for sale the accused product or

   any similar products for the life of the patent as long as there exists a

   valid asserted claim, and no final, non-appealable determination of

   invalidity of each asserted claim.

3. No appeals shall be taken by any party from this consent judgment

   and permanent injunction, the right to appeal being expressly waived

   by the parties.

4. Any violation of the consent judgment and permanent injunction by

   the defendant would cause irreparable harm to the plaintiff and, if

   such a violation occurs, the plaintiff will be entitled to immediate

   relief.

5. This court will retain jurisdiction for the purpose of enforcing the

   terms of the consent judgment, permanent injunction, and settlement

   agreement.




                                  2
6. The court will enter final judgment reflecting this agreement and shall

   dismiss the case.

Dated in Milwaukee, Wisconsin this 23rd day of July, 2019.

                               BY THE COURT:


                               _____________________________________
                               HON. PAMELA PEPPER
                               United States District Judge




                                 3
